Exhibit 10.2

 
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
 
 
Name of
Grantee:                                                                                                                     
Grant
Date:                                                                                                                    
Number of Shares of Restricted Stock
Units:                                                                                                                    
 
This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of restricted stock units to the
above-referenced “Grantee” as of the “Grant Date” hereof pursuant to the Compass
Minerals International, Inc. 2005 Incentive Award Plan, as amended from time to
time (the “Plan”). By accepting the Award, Grantee agrees to be bound in
accordance with the provisions of the Plan, the terms and conditions of which
are hereby incorporated in this Agreement by reference. Capitalized terms not
defined herein shall have the same meaning as used in the Plan, as amended from
time to time, unless otherwise superseded by any other agreement between the
Company and Grantee.
 
1. Restricted Stock Units Awarded.  Grantee is hereby awarded the number of
restricted stock units (the “Restricted Stock Units”) first set forth above,
subject to the other terms and conditions of this Agreement and the Plan.  Each
unit represents one share of the Company’s Stock.
 
2. Vesting.  The Restricted Stock Units shall be non-vested, and subject to
forfeiture as provided in paragraph 3, until the third (3rd) anniversary of the
Grant Date (the “Vesting Date”); provided that the performance criteria set
forth on Exhibit A attached hereto have been timely satisfied.
 
3. Forfeiture.  In the event Grantee’s employment with the Company and its
Subsidiaries terminates prior to the date on which the Restricted Stock Units
have vested, such Restricted Stock  Units will be forfeited by Grantee and no
benefits will be payable under this Agreement.  For purposes of this Agreement,
neither an authorized leave of absence (authorized by the Company in writing to
Grantee) nor the retirement or disability of the Grantee shall be deemed a
termination of employment hereunder.  The term “retirement” means a voluntary
separation from service on or after attaining age 62 and having a combined age
and years of service of at least 67.  The term “disability” means Grantee is
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than twelve (12) months; or is, by reason of a
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than twelve (12) months, receiving
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.
 
4. Payment of Benefits.  Subject to paragraph 9, Grantee shall receive an
unrestricted stock certificate for a number of shares of Stock equal to the
Restricted Stock Units subject to this Agreement within 30 days following the
Vesting Date.
 
5. Payment Following Change of Control.  Notwithstanding any provision in this
Agreement to the contrary, in the event of a Change of Control, the Grantee’s
Restricted Stock Units shall become vested and payable as follows:  (i) if the
surviving entity does not agree prior to such Change of Control to substitute
immediately after the Change of Control an economically equivalent right as
appropriate under the circumstances, payment shall be made within 30 days
following the Change of Control or (ii) if clause (i) does not apply and
Grantee’s employment is involuntarily terminated without Cause or voluntarily
terminated for Good Reason within 18 months following such Change of Control,
payment shall be made within 30 days following Grantee’s termination; provided,
however, if payment is
 
 
 
 
 

--------------------------------------------------------------------------------

 
made pursuant to clause (i) and the Change of Control event does not constitute
a “change in control” within the meaning of section 409A of the Internal Revenue
Code, then payment will be delayed until the Vesting Date or, if earlier, the
Grantee’s termination of employment following the Change of Control event.
 
If Grantee’s employment is involuntarily terminated for Cause either before or
after a Change of Control, but prior to the Vesting Date, then the Restricted
Stock Units will be forfeited by Grantee and no benefit shall be payable under
this Agreement.
 
For purposes of this Agreement, “Cause” means (i) the conviction of Grantee of,
or plea of guilty or nolo contendere by Grantee to, a felony or misdemeanor
involving moral turpitude, (ii) the indictment of Grantee for a felony or
misdemeanor under the federal securities laws, (iii) the willful misconduct or
gross negligence by Grantee resulting in material harm to the Company or any
Subsidiary, (iv) fraud, embezzlement, theft, or dishonesty by Grantee against
the Company or any Subsidiary, or willful violation by Grantee of a policy or
procedure of the Company, resulting in any case in material harm to the Company,
or (v) breach of any confidentiality agreement or obligation and/or breach of
any Restrictive Covenant Agreement or similar agreement by and between Grantee
and Company.  For purpose of this paragraph, no act or failure to act by Grantee
shall be considered “willful” unless done or omitted to be done by Grantee in
bad faith and without reasonable belief that Grantee’s action or omission was in
the best interests of the Company or its Subsidiaries.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board shall be conclusively presumed to be done, or omitted to be done, by
Grantee in good faith and in the best interests of the Company. The Company must
notify Grantee of any event constituting Cause within ninety (90) days following
the Company’s knowledge of its existence or such event shall not constitute
Cause under this Agreement.
 
For purposes of this Agreement, “Good Reason” means, without Grantee’s express
written consent, the occurrence of any of the following events within 18 months
after a Change of Control:
 
(i) a material adverse change in Grantee’s duties or responsibilities as of the
Change of Control (or as the same may be increased from time to time
thereafter); provided, however, that Good Reason shall not be deemed to occur
upon a change in Grantee’s reporting structure, upon a change in Grantee’s
duties or responsibilities that is a result of the Company no longer being a
publicly traded entity and does not involve any other event set forth in this
paragraph, or upon a change in Grantee’s duties or responsibilities that is part
of an across-the-board change in duties or responsibilities of employees at
Grantee’s level;
 
(ii) any material reduction in Grantee’s annual base salary or annual target or
maximum bonus opportunity in effect as of the Change of Control (or as the same
may be increased from time to time thereafter); provided, however, that Good
Reason shall not include such a reduction of less than 10% that is part of an
across-the-board reduction applicable to employees at Grantee’s level;
 
(iii) Company’s (A) relocation of Grantee more than 50 miles from Grantee’s
primary office location and more than 50 miles from Grantee’s principal
residence as of the Change of Control or (B) requirement that Grantee travel on
Company business to an extent substantially greater than Grantee’s travel
obligations immediately before such Change of Control; or
 
(iv) any material breach of this Agreement.
 
Notwithstanding the foregoing, Grantee must provide notice of termination of
employment to the Company within 90 days of Grantee’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.  The Company shall have a period of 30 days to cure any such
event without triggering the obligations under this Agreement.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
6. Voting and Dividend Rights.  Grantee shall have no voting rights with respect
to the Restricted Stock Units awarded hereunder.  Pursuant to Section 8.4 of the
Plan and subject to Exhibit A, Grantee shall be entitled to receive Dividend
Equivalents based upon the number of Restricted Stock Units subject to this
Agreement.  Such Dividend Equivalents shall be paid no later than March 15 of
the year following the year with respect to which such Dividend Equivalents
relate and shall be equal to one hundred percent (100%) of the value of the cash
dividend (or other property being distributed) per share being paid on the
Company’s Stock times the number of Restricted Stock Units subject to this
Agreement.  Dividend Equivalents shall paid in cash, shares of the Company’s
Stock or such other property as may be distributed to the Company’s
stockholders.
 
7. Permitted Transfers.  The rights under this Agreement may not be assigned,
transferred or otherwise disposed of except by will or the laws of descent and
distribution and may be exercised during the lifetime of Grantee only by
Grantee.  Upon any attempt to assign, transfer or otherwise dispose of this
Agreement, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this Agreement and the
rights and privileges conferred hereby immediately will become null and void.
 
8. Unfunded Obligation.  This Agreement is designed and shall be administered at
all times as an unfunded arrangement and Grantee shall be treated as an
unsecured general creditor and shall have no beneficial ownership of any assets
of the Company.
 
9. Taxes.  Grantee will be solely responsible for any federal, state or other
taxes imposed in connection with the granting of the Restricted Stock Units or
the delivery of shares of Stock pursuant thereto, and Grantee authorizes the
Company or any Subsidiary to make any withholding for taxes which the Company or
any Subsidiary deems necessary or proper in connection therewith.  Upon
recognition of income by Grantee with respect to the Award hereunder, the
Company shall withhold taxes pursuant to the terms of the Plan.
 
10. Changes in Circumstances.  It is expressly understood and agreed that
Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the value of the Restricted
Stock Units or the shares of Stock issued pursuant thereto after the date
hereof.
 
11. Conflict Between Plan and This Agreement.  In the event of a conflict
between this Agreement and the Plan, the provisions of the Plan shall govern.
 
12. Notices.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
If to the Company, to it at:
 
Compass Minerals International, Inc.
9900 West 109th Street
Overland Park KS 66210
Attn: Vice President Human Resources
 
 
 
3

--------------------------------------------------------------------------------

 
 
If to Grantee, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.
 
13. No Guarantee of Employment.  Nothing in this Agreement shall confer upon
Grantee any right to continue in the employ of the Company or any Subsidiary or
interfere in any way with the right of the Company or Subsidiary, as the case
may be, to sever Grantee’s employment or to increase or decrease Grantee’s
compensation at any time.
 
14. Governing Law.  This Agreement shall be governed under the laws of the State
of Delaware without regard to the principles of conflicts of laws.  Each party
hereto submits to the exclusive jurisdiction of the United States District Court
for the District of Kansas (Kansas City, Kansas).  Each party hereto irrevocably
waives, to the fullest extent permitted by law, any objections that either party
may now or hereafter have to the aforesaid venue, including without limitation
any claim that any such proceeding brought in either such court has been brought
in an inconvenient forum, provided however, this provision shall not limit the
ability of either party to enforce the other provisions of this paragraph.
 
15. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
16. Enforcement.  In the event the Company or Grantee institutes litigation to
enforce or protect its rights under this Agreement or the Plan, the party
prevailing in any such litigation shall be paid by the non-prevailing party, in
addition to all other relief, all reasonable attorneys’ fees, out-of-pocket
costs and disbursements of such party relating to such litigation.
 
17. Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.
 
18. Committee Authority.  The Committee will have the power and discretion to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Agreement as are consistent with the Plan
and this Agreement and to interpret or revoke any such rules, including, but not
limited to, the determination of whether or not any shares of Restricted Stock
Units have vested.  All actions taken and all interpretations and determinations
made by the Committee in good faith will be final and binding upon Grantee, the
Company and all other interested persons.  No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
19. Counterparts.  This Agreement may be executed in one or more counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.
 
20. Restrictive Covenant.  Notwithstanding any provision in this Agreement to
the contrary, the award hereunder is expressly conditioned upon Grantee’s
execution of a Restricted Covenant Agreement in the form designated by the
Company.  If Grantee fails or refuses to execute such Restricted Covenant
Agreement, this Agreement shall be null and void ab initio.
 
21. Compliance with Section 409A.  To the extent applicable and notwithstanding
any provision in this Agreement to the contrary, this Agreement shall be
interpreted and administered in accordance with  Section 409A of the Internal
Revenue Code and regulations and other guidance issued thereunder.  For purposes
of determining whether any payment made pursuant to the Plan results in a
"deferral of compensation" within the meaning of Treasury Regulation
§1.409A-1(b), the Company shall maximize the exemptions described in such
section, as applicable.  Any reference to a “termination of employment” or
similar term or phrase shall be interpreted as a “separation from service”
within the meaning of Section 409A and the regulations issued thereunder.  If
any deferred compensation payment is payable upon separation from service and is
required to be delayed pursuant to Section 409A(a)(2)(B) because Grantee is a
“specified employee”, then payment of such amount shall be delayed for a period
of six months and paid in a lump sum on the first payroll payment date following
expiration of such six month period.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
 
COMPASS MINERALS INTERNATIONAL, INC.
 
By:                                                                           
Name:                                                                          
Title:                                                                          
 
GRANTEE
 
___________________________________________
 
Residence Address
 
___________________________________________
 
___________________________________________


 
5

--------------------------------------------------------------------------------

 


EXHIBIT A
PERFORMANCE CRITERIA FOR RESTRICTED STOCK UNIT AWARD


The Restricted Stock Units described in this Agreement will never vest, and
related Dividend Equivalents will never be paid, unless the following
performance requirement is satisfied:


Achieve $_________ in Consolidated EBITDA for calendar year 20__.





6